Citation Nr: 0814448	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of service-connected dysthymia, rated as 50 
percent disabling from May 12, 1986, and 70 percent disabling 
from November 2, 2001.  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
June 1963.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 RO rating 
decision that granted entitlement to service connection for 
dysthymia and assigned a 30 percent disability rating from 
May 12, 1986.  Subsequently, by a September 1996 hearing 
officer's decision, a higher (50 percent) evaluation was 
assigned, effective from May 12, 1986.  This case was 
remanded by the Board in March 2000 and January 2003 for 
additional development.  By an April 2005 decision, the Board 
awarded a 70 percent rating from November 2, 2001.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Partial 
Remand, the veteran and VA agreed that the Board had failed 
to adequately explain why the veteran was not entitled to a 
100 percent rating for his dysthymia for the entire period in 
question, including specifically a period of time from 
November 6, 1996, to the present, based on the third 
criterion under the pre-February 1988 Diagnostic Code 9405 
criteria, i.e., "demonstrably unable to obtain or retain 
employment."  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one of three listed criteria found in the General 
Rating Formula at 38 C.F.R. § 4.132 (1987) need be met for 
award of 100 percent disability rating for a psychoneurotic 
disorder).  The Joint Motion therefore moved for a remand for 
readjudication.  The Joint Motion also noted that the veteran 
filed an Application For Increased Compensation Based on 
Unemployability," VA Form 21-8940, in November 1999, that 
had never been adjudicated, and called for action to be taken 
on that claim.   The Court, incorporating it by reference, 
granted the Joint Motion.

As noted above, in an April 2005 decision, the Board denied a 
rating greater than 50 percent for the period prior to 
November 2, 2001, and granted a 70 percent disability rating 
from November 2, 2001.  This decision addressed regulatory 
changes affecting pertinent rating criteria that took effect 
on February 3, 1988, and November 7, 1996, both of which 
occurred after the effective date of the original award of 
service connection.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Further, when an original rating is appealed, consideration 
must be given to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, and, as will be 
shown, has been "staged" in a previous adjudication, the 
Board has characterized the rating issue on appeal as set 
forth on the title page.  Id.


FINDINGS OF FACT

1.  The veteran's dysthymia caused substantial impairment in 
the veteran's ability to maintain effective or favorable 
relationships prior to February 3, 1988.

2.  The veteran's dysthymia caused no more than considerable 
industrial impairment, and the veteran's ability to maintain 
effective or favorable relationships was considerably 
impaired between February 3, 1988 and November 7, 1996.

3.  The veteran's dysthymia caused occupational and social 
impairment with reduced reliability and productivity between 
November 7, 1996 and November 2, 2001. 

4.  The veteran's dysthymia has likely caused occupational 
impairment in most areas from November 2, 2001.  

5.  The veteran's single service-connected disability does 
not, by itself, preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
dysthymia are not met for the period May 12, 1986 through 
November 1, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 (1987); 
38 C.F.R. §§  4.7, 4.132, Diagnostic Code 9405 (1997); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2007).

2. The criteria for a rating greater than 70 percent for 
dysthymia have not been met since November 2, 2001.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9433.  

3.  The criteria for award of a 100 percent rating for 
dysthymia have not been met for any period of time since the 
original effective date of service connection.  38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9405 (1987); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9405 (1997); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9433 (2007).

4.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and July 2003, July 2005, and February 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and numerous 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  The veteran was 
also apprised of the changes in the criteria for evaluating 
psychiatric disabilities.  It should also be pointed out that 
the adjudication from which this appeal originated was made 
prior to enactment of the VCAA.  Dingess, at 500 (VCAA not 
applicable to claim that has been fully substantiated by 
award of service connection and assignment of a disability 
rating and effective date before the enactment of the VCAA).  

Regarding VA's duty to assist, the originating agency 
obtained the veteran's service medical records (SMRs), and 
post-service medical records, Social Security Administration 
(SSA) records, and secured multiple examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

II.  Background

The veteran was medically discharged from the United States 
Army after six months of active duty following a medical 
board finding of emotional instability reaction with 
depression.  In July 1985 he filed a claim for service 
connection for a nervous condition, which was originally 
denied in a rating decision dated in February 1986 because an 
Army psychiatrist's diagnosis in service found that the 
veteran's instability reaction with depression existed prior 
to service.  

In a letter from R.S., M.D. to N.K., M.D., dated in August 
1978, Dr. R.S. noted that the veteran's history included 
multiple complaints, including fatigue, tiredness, cramps, 
headaches, nervousness, irritability, and depression.  The 
veteran admitted to having suicidal thoughts on several 
occasions.  He was reported to be unable to work for the 
preceding two years, mainly because of being tired, and was 
reported to have quit two jobs, mostly because of what he 
claimed to be supervisory harassment.  Dr. R.S.'s impression 
was endogenous and exogenous depression.  The veteran was 
prescribed an antidepressant.  

A treatment note by A.W., M.D., from the Human Services 
Center of New Castle, Pennsylvania, dated in May 1983, 
recounted earlier visits, which Dr. A.W. characterized as 
showing the veteran as being depressed, "amotivational," 
and unwilling to be involved in efforts to exert any change 
in his life.  Dr. A.W. noted that the veteran acknowledged a 
recent attempt in September 1982 at seeking employment, but 
also that the veteran acknowledged that he was not interested 
in obtaining the position sought, allegedly because he felt 
incapable of performing the task.  Dr. A.W. recorded the 
veteran's subjective complaints, which included a long-
standing sleep disturbance resulting in chronic tiredness and 
low energy level, as well as suicidal ideation and at least 
transient homicidal ideation, neither of which had been acted 
upon, and for neither of which was there current intent.

Dr. A.W. described the veteran as an extremely inadequate and 
neurasthenic individual with suggestions that there was 
significant difficulty controlling underlying impulses, and 
perhaps even some psychotic ideation.  There was no evidence 
of dangerousness either to himself or others.  Dr. A.W. wrote 
that it was impossible to assess adequately his ability to 
function at a position of employment, noting that any efforts 
made to demonstrate his innate abilities would be 
counteracted by his sense of inadequacy and his being 
resigned to his current life style.  It was noted that the 
veteran's earlier experience with the above-mentioned 
antidepressant resulted in some side effects, which were not 
described.  Dr. A.W. described the veteran as temporarily 
unemployable while attempting job training assessment, a 
biochemical evaluation, and a trial of medications.  

Of record is a July 1983 medical report from P.M., M.D., who 
examined the veteran for the purpose of determining the 
nature and degree of alleged disabilities in an action 
related to a state agency disability determination.  Dr. P.M. 
noted that the veteran stated that he quit working in 1974 
because he experienced symptoms of cramping in his hands and 
feet, aching of his legs, calves, knees, thighs, hips, all of 
which reduced his work tolerance and resulted in total 
exhaustion after only 15 minutes.  Dr. P.M. concluded that it 
was likely that the veteran suffers from a moderately severe 
personality disorder, which would prohibit him from being 
gainfully employed.  Dr. P.M. also noted that consideration 
should also be given to the veteran's current motivation, 
given that he was applying for SSA disability benefits.

Also of record is a July 1983 psychiatric report from F.G., 
M.D.  Dr. F.G. reported that the veteran explained his 
inability to work was caused by chronic exhaustion, by his 
hands and feet cramping, pain in hands and feet in cold 
temperatures, and headaches, abdominal pain, weakness "and a 
hundred other things I don't have time to mention."  The 
veteran described difficulties at work, including claims that 
he was rushed and hassled at work, that the management people 
had hidden behind machinery to watch him, and put him in 
strange jobs in order to "get the goods" on him.  Dr. F.G. 
noted that the veteran was oriented as to time, place, and 
person.  Memory of recent and past events was normal.  His 
dress was clean.  His mood was depressed or neutral, but 
never happy.  Affect during the examination was flat and "a 
little peculiar."  Speech was not dissociated.  The veteran 
denied auditory or visual hallucinations.  Dr. F.G. noted 
that the veteran presented a diagnostic problem.  He noted 
the veteran's work difficulties related to feelings of 
ridicule and persecution, and his having quit, never to 
return to work.  The diagnoses were somatization disorder, 
chronic; and residual schizophrenia with emotional 
flattening, emotional withdrawal, residual ideas of reference 
and persecution.  He was found to be competent to handle his 
own funds.  The veteran was subsequently awarded SSA 
disability benefits based on the primary diagnosis of chronic 
somatization disorder, and the evidence secondary diagnosis 
of residual schizophrenia.  

Of record is a December 1983 letter from M.W., M.D., to an 
attorney.  In that letter, Dr. M.W. ascribed the veteran's 
unemployment to his mental disorder.  He noted that the 
veteran had shown little motivation to take part in programs 
designed to improve his vocational skills.  Dr. M.W. noted 
that the veteran may be able to function adequately at work 
in an environment of great autonomy and practically no peer 
contact.  However, Dr. M.W. concluded that, in light of the 
then-current job situation in that part of the state (western 
Pennsylvania), it was unlikely that the veteran was 
employable at that time.

A letter from the Human Services Center of New Castle to the 
RO, dated in September 1985, forwarded the results of the 
center's most recent psychiatric evaluation of the veteran.  
It was noted that the center was never able to successfully 
engage the veteran in any meaningful treatment to address the 
issues that he presented as being problematic.  He 
steadfastly refused to take medications felt important to his 
treatment, and he refused to participate in the center's 
transitional employment program, saying that he felt the 
program would be of no benefit to him.  

An October 1985 psychological assessment noted that the 
veteran did not view himself as able to work; he complained 
of his chronic fatigue and insomnia, and expressed a feeling 
that employers would not tolerate frequent breaks and 
absences.  

A May 1988 VA discharge summary from a psychiatric 
maintenance program shows that the veteran complained of 
being tired and exhausted.  The veteran alleged that he 
suffered from "delayed stress" related to having guns 
pointed at him when he returned from being absent without 
leave (AWOL) while in service.  On admission, the veteran was 
alert and well-oriented in all spheres.  Speech was not 
spontaneous.  Affect was blunted, and mood was anxious.  
Thought processes were organized, and content did not reveal 
any hallucination or delusions.  The veteran denied any 
active suicidal or homicidal ideations or plans.  The veteran 
admitted to loss of appetite, disturbed sleep, poor 
motivation, and lack of interest.  Insight and judgment were 
poor.  Memory was grossly intact for remote and recent 
events.  Psychological testing revealed a severe personality 
disorder and schizophrenia.  The veteran was not motivated 
for treatment, and was preoccupied with VA and SSA benefits.  
It was noted that the veteran refused to take prescribed 
neuroleptic and antidepressant medications.  At the time of 
discharge he was felt to be competent for VA purposes, and to 
not be a danger to himself or others.  The veteran was 
diagnosed with schizophrenia, in remission.  A July 1988 
discharge note similarly noted the veteran's schizophrenia 
was in remission.  

A December 1989 discharge summary following evaluation for an 
unrelated post-traumatic stress disorder (PTSD) service 
connection claim, noted that the veteran complained of 
anxiety, stress, nightmares, difficulty falling asleep, lack 
of energy and motivation, and multiple somatic complaints.  
He noted that he was pursuing a claim of service connection 
for PTSD.  (The PTSD claim was denied, but was not appealed.)  
The veteran was alert, oriented, and cooperative.  He made 
good eye contact, and his speech and thoughts were well 
organized, goal directed, spontaneous, and coherent.  He was 
neatly and appropriately dressed.  Affect was blunted and 
mood was euthymic.  The author noted that it was the 
consensus of the treatment team for this visit for the 
psychiatric maintenance program that the veteran appeared to 
be manipulating for a lengthy hospital stay, which he would 
likely use to reopen his claim of service connection for 
PTSD.  

A January 1990 discharge summary, as well as one dated in 
June 1990, noted the veteran's disorder as dependent 
personality disorder, in remission.  The January summary also 
noted a generalized anxiety disorder.  

An evaluation conducted in October 1991 at the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania noted the veteran's 
history, including his various diagnoses, history of 
depressive symptoms, and suicidal ideation.  Behavior control 
was noted as a problem.  The veteran's previous reaction to 
medication many years previously was noted, as was his 
subsequent refusal to take medication.  It was noted that the 
veteran left his last job in 1974 after experiencing 
persecutory ideation involving his boss.  The veteran 
reported membership in the local historical society and a 
local rifle club as his major social contacts.  He and his 
wife had recently been active in the local volunteer fire 
department, but were dropped from membership after an 
apparently hostile exchange of letters with the leadership.  

On examination, the veteran was casually and neatly attired.  
He was alert, oriented, and without gross cognitive 
impairment.  Speech was largely coherent, though at times 
over intellectualized and awkward.  He denied hallucinations.  
Content was focused on injustices in various systems.  No 
frank delusions were elicited, though the veteran was 
generally suspicious.  Mood was depressed and angry.  Affect 
was appropriate.  He complained of chronic anhedonia with no 
recent loss of interest.  He denied hopelessness, as well as 
current intent regarding suicidal and homicidal ideation.  
Insight was nil, and judgment was severely impaired.  The 
psychologist diagnosed delusional disorder, and noted that 
the veteran did not desire vocational assistance.

A VA treatment note dated in July 1992 noted that the veteran 
complained that his experience in the Army resulted in his 
being disillusioned, robbed of energy, and plagued by 
thoughts and feelings which do not give him the impetus or 
the satisfaction to do things.  He noted that he 
procrastinates, and gave as an example a broken hot water 
pipe which had gone un-repaired for 30 years.  It was noted 
that the veteran was currently involved with service 
organizations locally, and apparently had applied himself so 
diligently that he had been given more and more important 
positions in these organizations.  

A VA examination given in August 1992 reported that the 
veteran had not worked since 1973, and that he felt he could 
not take a job where the bosses reminded him of his "bastard 
sergeant" whom he wanted to kill.  He reported that he could 
not keep his mind on anything, let alone keep any kind of 
job.  He also complained of periods of profound depression 
and incapacitation.  On examination, the veteran was alert 
and oriented, pleasant and cooperative.  Speech was coherent 
and not pressured.  Mood and affect were dysthymic.  He 
admitted no frank delusions, hallucination, or paranoid 
ideation.  No focal deficits were elicited.  The veteran was 
felt to be capable of managing his money.  The examiner 
diagnosed a generalized anxiety disorder which, in the 
examiner's opinion, originated with stresses he came under 
while in service.  The examiner opined that it appeared 
likely that the veteran would continue to have significant 
psychological, occupational, and social functioning 
difficulty.  

The veteran was afforded another VA examination in March 
1993, in conjunction with his claim for PTSD.  The veteran 
noted that he had left a pre-service job partly because of 
aching in his legs that he attributed to residuals from 
having had rheumatic fever.  On returning to his job after 
service, he reported that he couldn't concentrate and that he 
started having problems with his boss.  At his last job, 
which he said he left in 1974, he stated that he missed a lot 
of time at work because he was not sleeping well and didn't 
feel mentally up to doing the job.  He also reported that his 
ability to work was compromised by spastic bowel and colon.  
Testing revealed that the veteran clearly felt distressed and 
felt that he had difficulty coping with his distress.  He 
tested well on all of the neuropsychological tests 
administered.  The examiner concluded that, while the veteran 
may have difficulties concentrating in some situations, on 
structured tests he performed in the average to high average, 
or even superior, range.  It was felt that the veteran's 
symptoms appeared to affect his ability to work and his 
relationships with others.  He was deemed to be competent for 
VA purposes.  

A July 1994 admission note on the occasion of his admission 
for respite in the community maintenance program noted that 
the veteran gave a history of having worked as a tool and die 
maker from 1965 until 1974, when he became unable to work due 
to his spastic colon.  

Of record are copious treatment notes, often reporting the 
stays in the psychiatric maintenance program and other 
similarly named programs.  In the period 1993 through 1999, 
the veteran's Global Assessment of Functioning (GAF) scores 
were most consistently reported to be in the range of 55 to 
65, with occasional reports of 45 and 48.  An admission note 
dated in June 1993 noted a GAF score of 60, with a score of 
60 also reported as the highest score in the past year.  An 
annual psychological evaluation given in June 1996 reported 
that the veteran was then involved with six veterans' 
organizations, including serving as an officer in several of 
them, though he said he might resign soon due to some 
disagreements.  He also reported being active in the local 
volunteer fire department.  Treatment notes in 2001 and 2002 
noted GAF scores of 50 and 52.

The veteran was afforded another VA examination in November 
2001 in connection with this appeal.  The examiner noted the 
veteran's history, as noted above.  The examiner noted that 
the veteran's symptoms seemed to be a continuation of the 
symptoms that he experienced while in service, but noted that 
there may be a suggestion that he had some problems before 
service since he admitted to frequent or terrifying 
nightmares before going into service.  The examiner also 
noted that the veteran was presently maintained on no 
psychotropic medications of any kind by his own choice.  

The veteran was alert and oriented in all spheres.  Grooming, 
hygiene, and dress were adequate and appropriate.  Mood was 
somewhat anxious, but generally pleasant and cooperative, 
although affect appeared to be somewhat labile at times.  The 
veteran became tearful on several occasions with little 
provocation and rather inappropriately, the examiner thought, 
given the context of conversation.  The veteran reported his 
mood as depressed and sad most of the time.  Speech was 
generally relevant and coherent, but slightly tangential and 
over-productive at times.  Sleep was reported as "average," 
with reports of three to four hours per night with nightmares 
every night to one degree or another.  The veteran admitted 
suicidal ideation, but no plan.  He denied any history of 
hallucinations of any kind, or fears of plots by others or 
intent by others to harm him.  The veteran reported little 
socialization, but also reported belonging to several 
veterans' organizations.  

The examiner's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was depression, major, 
recurrent.  The Axis II (personality disorders and mental 
retardation) diagnosis was mixed personality disorder.  The 
Axis III (general medical conditions) diagnoses are not 
relevant here.  In Axis IV (psychosocial and environmental 
problems) the examiner labeled the veteran's problems as 
serious symptoms or serious impairments of social and 
occupational functioning due to symptoms of depression only.  
The Axis V (global assessment of functioning (GAF) score) 
report was 50.  

The examiner noted that, although the veteran has on several 
occasions been given diagnoses of schizophrenia or psychotic 
disorders, he found no evidence in this examination to 
support such diagnoses.  It appeared to the examiner that the 
veteran's claims concerning PTSD and traumatic military 
stressors represent some sort of delusional disorder or 
delusional report, and the veteran's current reported 
symptoms and claims of PTSD appeared to be factitious at 
best.  The examiner noted, however, that the veteran appeared 
to suffer from significant psychiatric affective disorder 
manifested in poor motivation, anhedonia, apathy, and reduced 
energy levels.  The veteran was also said to suffer from 
significant anxiety disorders, anxiety symptomatology, and 
his functioning appeared to be impaired across vocational, 
community, and social areas.  The examiner noted that the 
veteran continued to refuse to take medications, which the 
examiner felt probably would improve his overall level of 
functioning and capability.

The examiner concluded that, while the veteran did show Axis 
II symptomatology and some possible involvement of substance 
abuse, his major impairments appeared to stem from the Axis I 
depressive disorder, which appeared to have been consistently 
present since his military service.  The examiner noted that 
the veteran appeared to be capable of managing his funds in 
his own best interests, but did not appear to be employable 
at this time, given his extensive psychiatric and 
psychological treatment involvement over the past 20 years.  

GAF scores assigned in the course of routine treatment 
between the 2001 VA examination up until a July 2005 
examination generally ranged from 47 to 52, with a single 
report of 40 given in March 2002.

A VA mental disorders examination was provided in July 2005 
in conjunction with the veteran's TDIU claim.  The veteran 
averred that, when employed, his contacts with his immediate 
superior were fine, and that his work was "vastly superior" 
to others.  He denied any problems doing his work except for 
when he felt stressed and would miss days of work or go home 
early for headaches and spastic bowel and colon.  He reported 
that he had not worked since 1974 mostly because of his 
concerns about not being able to get along with supervisors, 
which, the examiner noted, is not a symptom of his dysthymic 
disorder.  The examiner also noted that spastic colon was not 
a symptom of dysthymic disorder, and further noted that, by 
his own report, the veteran's spastic colon is exacerbated by 
caffeine intake, which is under the veteran's control.  

The veteran initially indicated to his examiner that he had 
no friends.  However, the examiner noted that later in the 
interview the veteran said he goes out with friends several 
times a week to drink alcohol.  He said he avoided social 
contact, but can go to the grocery store, and deal with 
people when he has to, such as when he appropriately dealt 
with a bank manager to clear up an error in his checking 
account balance.  The examiner noted that the veteran has a 
history of alcohol dependence.  The veteran reported that, in 
the years after the 2001 examination he drank weekly, and 
that from November 2004 until April 2005, he drank three to 
five times a week.  He noted that at home he would drink one 
eight ounce glass of whisky or brandy and, when he was out 
with friends, he would drink from three to seven mixed 
drinks.  He averred, however, that he had had nothing to 
drink for the past two months.  The examiner noted that the 
veteran's drinking has a direct impact on his symptoms 
because alcohol is a central nervous system depressant that 
would exacerbate symptoms of a depressive disorder such as 
the veteran's dysthymic disorder.  

The veteran was administered the Beck Depression Inventory-
II, on which he scored a 47, which the examiner termed 
invalid and indicative of gross over-reporting of symptoms, 
and inconsistent with the veteran's clinical presentation and 
functional status.  He was also administered the Symptom 
Checklist 90-Revised, on which the veteran reported distress 
on 45 out of the 90 symptoms, 42 of which were in the severe 
categories.  The examiner noted that this, too, indicated a 
higher level of psychiatric disturbance than was observed 
during clinical interview.  

On examination, the examiner noted that the veteran arrived 
on time, dressed in slacks and combat boots and a partially 
buttoned long-sleeved shirt.  Grooming overall was described 
as fair, and hygiene was termed inconsistent, given that his 
nails were neatly manicured and he was clean shaven in 
contrast to his long disheveled hair.  The veteran was 
pleasant and cooperative; speech was fluent and productive 
with normal rate, rhythm, and tone.  Thought process was 
clear, coherent, and goal-directed without any illogical or 
irrelevant speech.  There were no impairments present to 
thought process or communication.  Mood was reported as 
depressed, but affect was full and responsive.  The veteran 
said that he thought about death, but that he would not kill 
himself; he also denied homicidal ideation as long as he can 
stay away from unreasonable bosses.  

The examiner noted that there was no history of delusions or 
hallucinations reported or elicited.  The veteran reported 
difficulty falling and staying asleep, feeling tired in the 
morning, and having poor energy level and no motivation.  He 
reported that he could work on a project at home up to six 
hours at a time during the day.  He also reported low self-
esteem and felt like he was wasted and hadn't gotten a fair 
break.  He reported poor concentration, but did not describe 
any impairment in functioning due to this.  He reported 
feelings of hopelessness and that things will only get worse 
for him.  Judgment and insight were determined to be intact, 
however.  

The DSM-IV Axis I diagnosis was alcohol dependence (unrelated 
to service), and dysthymic disorder (service-connected).  
Axis II diagnosis was personality disorder, NOS (unrelated to 
service).  Axis III diagnoses are not relevant here.  In Axis 
IV the examiner identified the veteran's problems with 
limited finances and unemployment.  The Axis V GAF score was 
70 due to the veteran's service-connected dysthymic disorder, 
and 60 due to all conditions combined.  The examiner noted 
that the veteran seemed to be functioning better than at 
previous times.  He noted that dysthymic disorder by 
definition is less severe that a major depressive disorder, 
and therefore is not likely to cause the kind of major 
impairment the veteran was claiming.  

The examiner also noted that the veteran has neither sought 
nor accepted psychotropic medications or intensive 
psychotherapy for his reported distress, indicating further 
that it is not as distressing to him as he was presenting it 
to be.  The examiner noted that the veteran's current 
providers also diagnosed very different disorders, ranging 
from very mild to severe psychiatric disorders, suggesting to 
this examiner that there may be some inconsistency in the 
veteran's reporting of his symptoms to his different 
treatment providers.  The examiner opined that this called 
the veteran's reliability of his stated distress into serious 
question.  This, coupled with the veteran's over-reporting of 
symptoms on psychological testing, refusal to consider 
psychotropic medications for a claimed severely disabling 
condition, and claims of unemployability despite "vastly 
superior" work functioning, all pointed to a severe 
personality disturbance and likely malingering of psychiatric 
symptoms for secondary gain.  

The examiner continued, noting that the veteran's history was 
consistent with alcohol dependence, which can cause many of 
the symptoms of central nervous system depression (i.e., 
sleep impairment, decreased energy and motivation) that are 
consistent with dysthymic disorder.  The examiner also noted 
that the interpersonal difficulties that the veteran 
described as having had on the job are not logically related 
to his diagnosis of dysthymic disorder, but instead are 
indicative of a personality disorder.  The examiner 
additionally noted the veteran's claim of occupational 
impairment due to spastic colon appeared to be somewhat in 
the veteran's control, given his report that his intake of 
caffeine produces these symptoms.  The examiner opined 
therefore that the veteran's dysthymic symptoms would likely 
improve considerably if he became sober and engaged in active 
treatment for his dysthymic disorder.  The examiner concluded 
that the veteran's service-connected dysthymic disorder did 
not render him unemployable.  

Finally, in response to the Board remand order, the veteran 
was afforded another VA examination in June 2007.  The 
examiner noted that the veteran was not involved in any 
active psychiatric treatment of any substantial nature, and 
was not using any psychotropic medications.  He explained 
that his refusal to take psychotropics was because of a fear 
he says originated in allegedly being overmedicated while 
admitted to a psychiatric facility while on active duty in 
1963.  The veteran claimed that he was so depressed that he 
could hardly get out of bed, that he has nightmares of what 
occurred to him while he was in the hospital on active duty, 
and that he has little or no energy or interest in much of 
anything around him.  

The examiner noted that the veteran's diagnoses have ranged 
from paranoid schizophrenia to dysthymic disorder, to 
generalized anxiety disorder, and to various types of 
personality disorders.  The examiner also noted that the 
veteran had repeatedly been diagnosed as having a problem 
with alcohol by multiple examiners, but that the veteran and 
his wife adamantly denied this.  The examiner's comments 
suggested that this was inconsistent with the veteran's 
continued participation in the Dual Diagnosis Program.  The 
veteran averred to the examiner that he has been repeatedly 
misdiagnosed, that his records have been purposely lost, and 
that he has been refused adequate compensation by VA for 
unjustified and punitive reasons.  

This examiner reviewed the 2001 and 2005 examination reports 
described above, and noted their agreement that the veteran's 
responses to psychological testing indicated exaggerated test 
results and an overstatement of his symptoms for secondary 
gain purposes.  This examiner also noted that, while the 2001 
examiner felt that the veteran was unemployable, that was 
because of all of his psychiatric conditions, not just his 
service-connected dysthymia.  The veteran denied to the 
examiner that he goes out with his friends or that he 
socializes with anybody; the examiner noted that this was in 
contrast to reports on previous examinations.  It was noted 
that the veteran had been married to his second wife since 
1964, and has two children; he maintains contact with them 
all.  

On examination the veteran was found to be alert and oriented 
in all three spheres, in good contact with routine aspects of 
reality; he showed no signs or symptoms of psychosis.  Speech 
was in normal tones, rhythms, and rates.  Conversation was 
coherent, though he tended to be rather rambling, tangential, 
and overly detailed in discussing some of the questions asked 
in his effort to point out the manner in which he felt he has 
been abused.  Mood appeared to be euthymic; affect was 
responsive and well-modulated.  He had a good sense of humor, 
and was pleasant, cordial, and personable.  Despite this, the 
examiner noted, the veteran reported that he was so depressed 
that he was unable to function much of the time and unable to 
work.  

The veteran's memory and intellect appeared to be intact and 
of average capacity.  There was no evidence of ongoing 
impairments in insight or judgment with regard to everyday 
routine affairs.  The examiner noted, however, that the 
veteran's overall interpretation and impression of himself, 
his relationship to the world, and his own behavior, was 
clearly impaired as a result of severe personality 
disturbance, and possibly some psychotic-like features.  

The DSM-IV Axis I diagnosis was dysthymic disorder, 
moderately severe to severe; somatization disorder (with 
regard to a variety of somatic conditions and disorders that 
are not service connected); and rule/out alcohol abuse or 
dependence that, in any case is not service connected.  The 
Axis II diagnosis was mixed personality disorder, severe, 
with borderline, dependent, and schizotypal aspects noted.  
Axis III diagnoses are not relevant here.  In Axis IV the 
examiner identified the veteran's major stressors as his 
multiple psychiatric disorders.  The Axis V GAF score was 
"approximately" 60.  The examiner noted that the assigned 
GAF score of 60 was in specific reference to the veteran's 
dysthymic disorder.  

The examiner noted that the veteran clamed that his dysthymic 
disorder is more severe that it appears from review of his 
overall clinical portrait and the current state of affairs 
with regard to his psychiatric treatment.  The examiner 
concluded that the veteran is probably unemployable when 
taking into account all of his psychiatric disorders as a 
whole, including his personality disorder.  However, the 
examiner opined that the veteran "certainly" is not 
unemployable strictly because of his service-connected 
dysthymic disorder.  The examiner also agreed with the 
assessment of the 2001 and 2005 examiners that the veteran 
has a secondary motivation to the presentation of his 
symptoms, but opined that this is not strictly with regard to 
a desire to increased compensation, but also related to his 
need for acknowledgment of excuses for his behavior and for 
attention.  The examiner also concluded that the veteran is 
competent to handle his own funds and to make medical 
decisions in his own best interests, and is not involved in 
adequate psychiatric treatment at the present time.  

III.  Analysis--Ratings for Dysthymia

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Dysthymia is currently evaluated under 38 C.F.R. § 4.130 
(2004).  The Board notes that the diagnostic code and 
criteria have changed twice since the award of service 
connection.  

1.  Pre-February 3, 1988 criteria

Prior to February 3, 1988, Dysthymia was rated under 
Diagnostic Code 9405, Depressive neurosis.  Under Diagnostic 
Code 9405, a 100 percent evaluation is for application when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1987).

A 70 percent evaluation is for application when the ability 
to establish and maintain effective or favorable 
relationships with people is seriously impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment.  Id.

A 50 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is substantially impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  Id. 

A 30 percent evaluation is for application when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  Id. 

For the period prior to February 3, 1988, it is clear to the 
Board that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired.  There was impairment caused by the 
veteran's dysthymia.  However, based on the medical evidence 
described above, the preponderance of the evidence is that 
there is no virtual isolation in the community, or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  Further, it is not demonstrable that 
the veteran was unable to obtain or retain employment solely 
because of his service-connected dysthymia, as contemplated 
by a 100 percent disability rating.  This is clearly shown by 
the record summarized above.  

To reiterate, the veteran told Dr. R.S. in August 1978 that 
he was unable to work for the preceding two years, mainly 
because of being tired, and that he had quit two jobs, mostly 
because of what he claimed to be supervisory harassment.  An 
October 1985 psychological assessment noted that the veteran 
did not view himself as able to work because of chronic 
fatigue and insomnia, and a feeling that employers would not 
tolerate frequent breaks and absences.  He also told his 
March 1993 examiner that he couldn't concentrate on the job 
and that he started having problems with his boss, and that 
he left his last job in 1974 because he missed a lot of time 
because he was not sleeping well and did not feel mentally up 
to doing the job.  He also reported that his ability to work 
was compromised by spastic bowel and colon.  The July 1994 
admission note reported that the veteran indicated that he 
became unable to work in 1974 due to his spastic colon.  

Finally, taking into account the 2001, 2005, and 2007 VA 
examinations, it is readily apparent that, while the veteran 
may be unemployable, it was not his service-connected 
dysthymic disorder by itself that has rendered him so.  The 
2001 examiner identified that the veteran had serious 
impairments of social and occupational functioning, but did 
not opine that the veteran was unemployable due only to his 
service-connected dysthymic disorder.  The 2005 examiner 
concluded that the veteran's service-connected dysthymic 
disorder did not render him unemployable.  The 2007 examiner 
concluded that the veteran is probably unemployable when 
taking into account all of his psychiatric disorders as a 
whole, including his severe personality disorder.  However, 
the examiner opined that the veteran "certainly" was not 
unemployable strictly because of his service-connected 
dysthymic disorder.  In sum, the preponderance of the 
credible evidence of record does not show that that the 
veteran is "demonstrably unable to obtain or retain 
employment."  

As the evidentiary background set forth above shows, the 
difficulties that led to the veteran having problems with 
others, especially those at work, were not those 
characteristic of dysthymia, but instead were due to other 
problems.  For the reasons set forth, it was not dysthymia 
that caused a demonstrable inability to work.

Similarly, in assessing all of the evidence of record, it 
cannot be established that the psychoneurotic symptoms of the 
veteran's dysthymia are of such severity and persistence that 
there was pronounced impairment in the ability to obtain or 
retain employment, as contemplated by a 70 percent disability 
rating.  

While some medical professionals stated that the veteran was 
unemployable because of his mental disability, as noted, by 
the veteran's own account he had quit his former jobs of his 
own volition, and not because of a depressive disorder.  Dr. 
R.S. noted in August 1978 that the veteran was reported to be 
unable to work for the preceding two years, mainly because of 
being tired, and was reported to have quit two jobs, mostly 
because of what he claimed was supervisory harassment.  In 
July 1983, the veteran told Dr. P.M. that he quit working 
because he experienced symptoms of cramping and aches 
throughout his body.  The veteran told another examiner that 
aching in his legs, which he attributed to residuals from 
having had rheumatic fever, was a reason for leaving a job 
even before military service.

Dr. A.W. noted in May 1983 that the veteran was not only 
depressed, but also "amotivational" and unwilling to be 
involved in efforts to exert any change in his life.  Dr. 
A.W. noted that the veteran acknowledged a recent attempt in 
September 1982 at seeking employment, but that he also 
acknowledged that he was not interested in obtaining the 
position sought, allegedly because he felt incapable of 
performing the task.  Dr. A.W. described the veteran as 
temporarily unemployable while attempting job training 
assessment, a biochemical evaluation, and a trial of 
medications.

Dr. M.W.'s 1983 letter ascribed the veteran's unemployment to 
his mental disorder.  But he also noted that the veteran had 
shown little motivation to take part in programs designed to 
improve his vocational skills.  Dr. M.W. noted that the 
veteran may be able to function adequately at work in an 
environment of great autonomy and practically no peer 
contact.  Dr. M.W. concluded that, in light of the then-
current job situation in that part of the state (western 
Pennsylvania), it was unlikely that the veteran was 
employable at that time.  Dr. M.W.'s assessment, however, is 
contingent on two significant and unsupportable qualifiers.  
First, Dr. M.W. noted that the veteran may be able to 
function adequately at work in an environment of great 
autonomy and practically no peer contact.  There is no 
evidence of record that such jobs do not exist, and there is 
no evidence of record that the veteran ever sought such a 
job.  Secondly, Dr. M.W. concluded that, in light of the 
then-current job situation in that part of the state, it was 
unlikely that the veteran was employable at that time.  There 
is no evidence of record that jobs of that sort were not 
available in the veteran's geographical area, and no evidence 
that Dr. M.W. was qualified to make such an assessment of the 
local job market.  Moreover, the criteria to be applied in 
evaluating disability for VA compensation purposes does not 
depend on fluctuations of local job markets.  The criteria 
relate only to the psychiatric symptoms as they affect the 
claimant personally.

A July 1983 medical report from P.M., M.D., who examined the 
veteran for the purpose of determining the nature and degree 
of alleged disabilities in an action related to a state 
agency disability determination, noted that the veteran 
stated that he quit working in 1974 because he experienced 
symptoms of cramping in his hands and feet, aching of his 
legs, calves, knees, thighs, hips, all of which reduced his 
work tolerance and resulted in total exhaustion after only 15 
minutes.  Dr. P.M. concluded that it was likely that the 
veteran suffered from a moderately severe personality 
disorder which would prohibit him from being gainfully 
employed.  However, being unemployable because of a 
personality disorder would not result in any VA disability 
rating for the veteran because personality disorders are not 
diseases for which compensation is payable.  38 C.F.R. § 4.9 
(2007).  The Board again notes that the veteran himself 
acknowledged to Dr. P.M. that he quit working in 1974 because 
of the physical symptoms he was experiencing.  

In sum, the Board finds that, for the period prior to 
February 3, 1988, in accordance with criteria in effect prior 
to that time, the preponderance of the evidence is against 
the claim for a rating higher than 50 percent.  The evidence 
does not support the veteran's contention that he was either 
demonstrably unable to work, or that there was pronounced 
impairment in his ability to obtain or retain employment 
solely because of his dysthymia.  The Board finds, however, 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was substantially 
impaired, and that that impairment more nearly approximated 
the criteria for a 50 percent evaluation.  See 38 C.F.R. § 
4.7.  

2.  February 3, 1988 - November 7, 1996 criteria

The rating criteria were changed, effective February 3, 1988, 
in order to conform with the diagnostic terms adopted by DSM-
III.  53 Fed. Reg. 21-01 (January 4, 1988) (codified at 38 
C.F.R. § 4.132 (1989).  Under Diagnostic Code 9405, the 100 
percent evaluation was unchanged.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1997).  

A 70 percent evaluation is for application when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id. (emphasis added to show changes 
effective February 3, 1988.)

A 50 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id. 

A 30 percent evaluation is for application when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce a definite industrial impairment.  Id.

The Board finds that the preceding analysis applies equally 
to the period from February 3, 1988, to November 6, 1996.  
Further, the Board notes that during this time period two 
significant changes arose.  First, the veteran's medical care 
providers began to characterize his disorder as "in 
remission."  This was noted in treatment notes dated in May 
and July 1988, and in June 1990.  In addition, it is apparent 
from the evidence that, the veteran's contentions 
notwithstanding, he was able to function amongst people 
outside the home environment.  At one point he was active in 
no fewer than six veterans' organizations at the same time, 
and was functioning so well that he had been given increasing 
responsibilities, including holding office in some of the 
organizations.  These are not the characteristics of someone 
who is unable to function in the workplace.  

Lastly, throughout most of this period the veteran's GAF 
scores were in the 50s and 60s.  In assessing the evidence of 
record, it is important to note that the GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  A GAF score of 61 - 70 is defined as "Some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.  A GAF score of 41 
- 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

GAF scores are not, in and of themselves, the dispositive 
element in rating a disability.  Nevertheless, the Board 
finds that the veteran's medical care providers' general 
agreement in GAF scores in the 51-60 range (moderate 
symptoms) in this time period supports the Board's conclusion 
that no more than a 50 percent rating is warranted.  A higher 
rating implies at least severe impairment, which the evidence 
does not support.

3.  November 7, 1996 criteria

The rating criteria were changed again, effective November 7, 
1996, in order to update the mental disorders rating schedule 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that had occurred since the previous review.  61 FR 52695-02 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (2007).  Among 
other things, the changes renumbered mental disorder 
diagnostic codes.  The diagnostic code for dysthymic disorder 
was changed to Diagnostic Code 9433.  

Under Diagnostic Code 9433, a 100 percent evaluation is for 
application if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A 70 percent evaluation is for application if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Under Diagnostic Code 9433, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Under Diagnostic Code 9433, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Here, the Board finds that, prior to the November 2001 VA 
examination, an evaluation greater than 50 percent is not 
warranted under the newest criteria.  In so concluding, the 
Board resolves the question as to whether the 30 percent or 
the 50 percent evaluation should be applied, in favor of the 
veteran by assigning the higher evaluation.  See 38 C.F.R. § 
4.7.  An evaluation higher than 50 percent was not warranted 
for this time period because, until the November 2001 VA 
examiner's assessment, the evidence of record did not support 
a higher evaluation.

There was no evidence of record between the effective date of 
the new criteria and the November 2001 examination that the 
veteran suffered total occupational and social impairment.  
There is no evidence of gross impairment in thought processes 
or communication; no delusions or hallucinations; no grossly 
inappropriate behavior; no persistent danger of hurting self 
or others; no inability, intermittent or otherwise, to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; no disorientation as to time or 
place; and no memory loss, as would be indicative of a 100 
percent disability.

Additionally, the veteran did not experience occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as obsessional rituals which interfere 
with routine activities.  His speech was not intermittently 
illogical, obscure, or irrelevant.  There was no evidence of 
any panic affecting the ability to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation, nor neglect of personal appearance 
and hygiene.  He has given a history of difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and difficulty in establishing and 
maintaining effective relationships, but at the same time, 
the veteran was able to adapt to stressful circumstances for 
long periods in his associations with as many as six 
veterans' organizations, and his local volunteer fire 
department and historical society.  There is some evidence of 
impaired impulse control and suicidal ideation, but not 
suicidal intent.  There is also evidence of near-continuous 
depression, however, the veteran demonstrated that he could 
still function independently, appropriately, and effectively 
in many circumstances, as with family and within his many 
outside organizations.  Thus, a 70 percent evaluation is not 
supportable during this time period.

The Board finds that the veteran's disability in this time 
period most closely approximates the criteria of a 50 percent 
evaluation.  There was occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as flattened affect; impaired judgment; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

As noted above, the November 2001 VA examiner labeled the 
veteran's problems as serious symptoms or serious impairments 
of social, occupational functioning due to symptoms of 
depression only.  The examiner noted that the veteran 
appeared to suffer from significant psychiatric affective 
disorder manifested in poor motivation, anhedonia, apathy, 
and reduced energy levels.   His functioning appeared to be 
impaired across vocational, community, and social areas, and 
that the veteran's major impairments appeared to stem 
directly from the depressive disorder.  The examiner noted 
that the veteran appeared to be capable of managing his funds 
in his own best interests, but did not appear to be 
employable due to the combination of his service-connected 
and non-service-connected mental disabilities.  Based on this 
examiner's assessment, and on all of the evidence of record, 
the Board concludes that a rating of 70 percent, but no 
higher, is warranted, effective as of November 2, 2001, the 
date of the VA examination.  

The Board finds that the report of the examination provided 
in July 2005 supports an award of no more than the currently 
assigned 70 percent.  That examiner noted that the veteran 
reported that he has regular social contacts with friends 
with whom he goes out several times a week, can go to the 
grocery store, and can deal with people when he has to, as 
evidenced by a recent experience in dealing appropriately 
with a bank manager to clear up an error in his checking 
account balance.  As to his appearance, the examiner reported 
that, while the veteran had long disheveled hair, the 
examiner also noted that this was in contrast with nails that 
were neatly manicured and a face that was clean shaven.  The 
veteran was pleasant and cooperative; speech was fluent and 
productive with normal rate, rhythm, and tone.  Thought 
process was clear, coherent, and goal directed without any 
illogical or irrelevant speech.  There were no impairments 
present to thought process or communication.  Mood was 
reported as depressed, but affect was full and responsive.  
There was no history of delusions or hallucinations reported 
or elicited.  

The veteran reported having poor energy level and no 
motivation, and reported poor concentration, but he did not 
describe any impairment in functioning due to this.  While he 
reported feelings of hopelessness and that things will only 
get worse for him, the examiner determined that judgment and 
insight were intact.  The examiner assessed that, based on 
the veteran's service-connected dysthymic disorder alone, the 
veteran's GAF score was 70, which, it will be recalled, is 
assigned when there are "some mild symptoms."  The examiner 
also noted that the interpersonal difficulties that the 
veteran described as having had on the job are not logically 
related to his diagnosis of dysthymic disorder, but instead 
are indicative of a personality disorder, for which the 
veteran is not service-connected.  The examiner concluded 
that the veteran's service-connected dysthymic disorder does 
not render him unemployable.  

Similarly, the Board notes that the report of the June 2007 
examination supports an award of no more than the currently 
assigned 70 percent.  The veteran claimed at that time that 
he was so depressed that he could hardly get out of bed; he 
reported that he had little or no energy or interest in much 
of anything around him.  He denied to the examiner that he 
goes out with his friends or that he socializes with anybody, 
which the examiner noted was in contrast to reports on 
previous examinations.  The examiner found the veteran to be 
alert and oriented in all three spheres, in good contact with 
routine aspects of reality; he showed no signs or symptoms of 
psychosis.  Speech was normal and conversation was coherent.  
Mood was euthymic; affect was responsive and well-modulated.  
He had a good sense of humor, and was pleasant, cordial, and 
personable.  The veteran's memory and intellect appeared to 
be intact and of average capacity.  There was no evidence of 
ongoing impairments in insight or judgment with regard to 
everyday routine affairs.  The examiner noted, however, that 
the veteran's overall interpretation and impression of 
himself, and his relationship to the world, and his own 
behavior was clearly impaired as a result of severe 
personality disturbance (as opposed to his service-connected 
dysthymic disorder), and possibly some psychotic-like 
features.  The assigned GAF score of 60 was in specific 
reference to the veteran's dysthymic disorder, and the 
examiner opined that the veteran "certainly" is not 
unemployable because of his service-connected dysthymic 
disorder.

In light of the foregoing, the Board concludes that, based on 
the findings of the November 2001 examination, while the 
veteran's social impairment does not involve deficiencies in 
most areas due to symptoms such as suicidal ideation, 
obsessional rituals, illogical speech, and panic, a 70 
percent evaluation is warranted largely on the strength of 
the evidence that the veteran has difficulty in adapting to 
stressful circumstances, including especially work.  In so 
finding, the Board resolves the question as to whether the 70 
percent or the 50 percent evaluation should be applied, in 
favor of the veteran by assigning the higher evaluation.  See 
38 C.F.R. § 4.7.  

A higher, 100 percent, evaluation is not warranted because 
there is not both total occupational and social impairment.  
The evidence is quite clear that occupational and social 
impairment, while significant, is not total.  As noted, the 
November 2001 examiner's assessment that the veteran was 
unemployable was based on his extensive psychiatric and 
psychological picture, which included both his service-
connected dysthymia and his non-service-connected mixed 
personality disorder.    

Moreover, the veteran does not evidence symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  He has not been assessed as being in 
danger of hurting himself or others, nor has he ever 
demonstrated that he is unable to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
He has never been reported as being disoriented as to time or 
place, and he has never been shown to have suffered memory 
loss.  In other words, the examiners' assessments of the 
veteran do not match the kind of problems contemplated by the 
rating criteria for a 100 percent rating.  Even the GAF score 
of 50 provided by the November 2001 examiner, the lowest of 
the GAF scores assigned in the three examinations given since 
the current rating criteria became effective in November 
1996, does not suggest that the veteran's problems rise to 
the level necessary to warrant assignment of a 100 percent 
rating.  As noted above, with such a score, he may have 
serious problems, including being unable to keep a job for 
very long, but he is not totally impaired occupationally and 
socially.  His symptoms are still more akin to the kinds of 
problems annotated in the criteria for the 70 percent rating.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for the period beginning with the November 2001 VA 
examination.  

IV.  TDIU

The veteran contends that he is unemployable as a result of 
his single service-connected disability.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Here, the veteran is currently 
service connected for a single disability, dysthymic 
disorder, currently evaluated as 70 percent disabling.  While 
the veteran meets the aforementioned disability percentages, 
award of TDIU is not warranted because, as noted above, and 
as will be further explained below, while the veteran may be 
unemployable, the evidence does not show that he is 
unemployable due to his service-connected disability.  

As noted, individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  A review of the medical 
evidence detailed above reveals that, while the veteran may 
be unemployable, that unemployability is not due solely to 
his single service-connected disability of dysthymic 
disorder.  As noted above, in August 1978 Dr. R.S. noted that 
the veteran reported that he was unable to work for the 
preceding two years, mainly because of being tired, and was 
reported to have quit two jobs, mostly because of what he 
claimed to be supervisory harassment.  

The May 1983 report from the Human Services Center of New 
Castle, Pennsylvania, characterized the veteran as being 
depressed, "amotivational," and unwilling to be involved in 
efforts to exert any change in his life.  The reporter noted 
that the veteran acknowledged a recent attempt at seeking 
employment, but that the veteran acknowledged that he was not 
interested in obtaining the position sought, allegedly 
because he felt incapable of performing the task.  

The July 1983 report from Dr. P.M. noted that the veteran 
stated that he quit working in 1974 because he experienced 
physical symptoms, all of which reduced his work tolerance 
and resulted in total exhaustion after only 15 minutes.  Dr. 
P.M. concluded that it was likely that the veteran suffers 
from a moderately severe personality disorder which would 
prohibit him from being gainfully employed.  

In July 1983 the veteran reported to Dr. F.G. that his 
inability to work was caused by chronic exhaustion, by his 
hands and feet cramping, pain in hands and feet in cold 
temperatures, and headaches, abdominal pain, weakness "and a 
hundred other things I don't have time to mention."  

The December 1983 letter from Dr. M.W. ascribed the veteran's 
unemployment to his mental disorder but also noted that the 
veteran had shown little motivation to take part in programs 
designed to improve his vocational skills.  Moreover, as 
previously noted, Dr. M.W.'s assessments that the veteran may 
be able to function adequately at work in an environment of 
great autonomy and practically no peer contact, and that, in 
light of the then-current job situation in that part of the 
state it was unlikely that the veteran was employable at that 
time are irrelevant in the present context for the reasons 
previously given.  

The September 1985 letter from the Human Services Center of 
New Castle noted that the veteran steadfastly refused to take 
medications felt important to his treatment, and refused to 
participate in the center's transitional employment program, 
saying that he felt the program would be of no benefit to 
him.  The October 1985 psychological assessment noted that 
the veteran did not view himself as able to work, attributing 
this to his chronic fatigue and insomnia, and expressing a 
feeling that employers would not tolerate frequent breaks and 
absences.  

The October 1991 assessment by the Pittsburgh VAMC noted that 
the veteran left his last job in 1974 after experiencing 
persecutory ideation involving his boss.  The psychologist 
diagnosed delusional disorder, and noted that the veteran did 
not desire vocational assistance.  The VA examination in 
March 1993 noted that the veteran had left his last job, in 
1974, because he missed a lot of time because he was not 
sleeping well and did not feel mentally up to doing the job, 
and because his ability to work was compromised by spastic 
bowel and colon.  The July 1994 admission note also noted 
that the veteran gave a history of having to leave his job as 
a tool and die maker in 1974 due to his spastic colon.  

The November 2001 VA examiner noted that the veteran did not 
appear to be employable.  As previously noted, however, this 
assessment of unemployability was based on both service-
connected and non-service-connected disabilities.  The July 
2005 VA examiner assigned a GAF score of 70 due to the 
veteran's service-connected dysthymic disorder, and concluded 
that the veteran's dysthymic disorder did not render him 
unemployable.  

Finally, the most recent VA examiner concluded in June 2007 
that the veteran is probably unemployable when taking into 
account all of his psychiatric disorders as a whole, 
including his personality disorder.  However, the examiner 
emphatically opined that the veteran "certainly" is not 
unemployable strictly because of his service-connected 
dysthymic disorder.  Award of TDIU is thus not warranted.  

The Board acknowledges that the veteran has been awarded SSA 
disability benefits, but finds that this is not relevant to 
the veteran's claim of entitlement to TDIU.  First, SSA 
benefits are awarded based on completely different criteria 
than are VA disability benefits.  Moreover, as noted, the two 
disabilities for which the SSA disability benefits were 
awarded are not disabilities for which the veteran is 
service-connected.  

In sum, none of the competent and credible evidence of record 
shows that the veteran is unemployable solely due to his 
single service-connected disability of dysthymic disorder.  

Although the veteran has argued that he cannot work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that difficulties with dysthymia have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  It is undisputed that his disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  For these same 
reasons, further action under 38 C.F.R. § 4.16 (2007) is not 
necessary.  In other words, there appears no basis, for the 
reasons set forth above, for an extraschedular award based on 
individual unemployability.  


ORDER

A rating greater than 50 percent for the period prior to 
November 2, 2001, is denied.

A rating greater than 70 percent for the period from November 
2, 2001, is denied.  

Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU) is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


